Order entered February 13, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01019-CV

          FEYSAL AYATI-GHAFFARI AND IRANA HAGNAZARI, Appellants

                                               V.

         HAZAWIPERI JACKIE GUMBODETE AND JOSE ANAYA, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04867-2012

                                           ORDER
       Before the Court is appellant, Feysal Ayati-Ghaffari’s February 11, 2015, motion for

rehearing. In the motion, Ayati-Ghaffari asks this Court to reconsider its February 4, 2015 Order

denying his motion to require appellees to re-brief. The motion for rehearing is DENIED.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE